Case: 20-50729     Document: 00515800959         Page: 1     Date Filed: 03/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 30, 2021
                                  No. 20-50729                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Raymundo Rodriguez-Yanez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-164-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Raymundo Rodriguez-Yanez appeals his sentence of 57 months
   imprisonment and 3 years of supervised release, imposed following his guilty
   plea conviction of illegal reentry after removal, in violation of 8 U.S.C.
   § 1326. Raising one issue on appeal, Rodriguez-Yanez argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50729      Document: 00515800959           Page: 2   Date Filed: 03/30/2021




                                    No. 20-50729


   recidivism enhancement under § 1326(b) is unconstitutional in light of
   Apprendi v. New Jersey, 530 U.S. 466 (2000), and subsequent decisions
   because the statute provides for a sentence above the otherwise applicable
   statutory maximum based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. Rodriguez-Yanez concedes
   that this argument is foreclosed by Almendarez-Torres v. United States, 523
   U.S. 224, 226-27 (1998), but seeks to preserve the issue for further review.
          The Government has filed an unopposed motion for summary
   affirmance or, in the alternative, an extension of time to file a brief. As the
   Government argues, and Rodriguez-Yanez concedes, the sole issue raised on
   appeal is foreclosed by Almendarez-Torres, 523 U.S. at 226-27. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED AS MOOT, and the judgment of the district court
   is AFFIRMED.




                                         2